Citation Nr: 9912612	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $3,523.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from April 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 decision of the Committee 
on Waivers and Compromises (the Committee) of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

Review of the record discloses that a portion of the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment in 
the calculated amount of $3,523 is in order.

FINDINGS OF FACT

1.  The appellant was awarded improved disability pension 
benefits in October 1995.

2.  An award action letter issued in November 1995 informed 
the appellant of his pension award, but the letter was mailed 
to his home address even though the RO knew that he had been 
in a nursing home since July 1995.

3.  The appellant's spouse was handling all of his affairs 
since he became a patient in the nursing home, but it is not 
shown that she was ever appointed his custodian for VA 
purposes, notwithstanding her request filed to the RO in July 
1995 to do so should pension benefits be awarded.

4.  In April 1997, an overpayment was created as a result of 
information reported by the appellant's spouse that she 
earned income from employment during 1996.

5.  In balancing the faults with the facts of this case, VA 
was primarily at fault for the creation of an overpayment of 
pension benefits in the amount of $3,523.

CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $3,523 would be contrary to the principle of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  The 
appellant was awarded disability pension benefits for himself 
and his dependent spouse for several disabilities pursuant to 
a rating decision in October 1995.  His primary disability, 
status post cardiovascular disease with right carotid 
endarterectomy, was rated 100 percent disabling at that time 
and this rating has remained unchanged.  The evidence on file 
indicates that he was hospitalized in May 1995 for the 
aforementioned heart condition and following his release from 
the hospital he was placed in a nursing home.  He has remained 
a patient in a nursing home since July 1995.  His spouse 
requested consideration of custodian status for handling his 
affairs as early as July 1995, but it does not appear that any 
action was taken with regard to this request.  It is clear 
from the record that the appellant's spouse is handling all of 
his affairs, and that she has done so since he became a 
nursing home patient.  Despite these factors, the record 
indicates that the RO's initial award letter was sent to the 
appellant in his name to his home address in November 1995.

In April 1997, the RO received the appellant's "Eligibility 
Verification Report" which disclosed for the first time that 
the appellant's spouse earned income from employment in 1996.  
An overpayment was created as a result in the amount of $3,523 
based on excess income.  An award action completed in May 1997 
retroactively reduced the appellant's pension award based on 
this information.
Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a), (c).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not, however, all inclusive.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that the pertinent facts in this case warrant the exercise of 
reasonableness and moderation by the government with respect 
to its enforcement of collection of the overpayment in 
question.

The Board finds that in balancing the faults in this case, VA 
bears a greater degree of responsibility for the creation of 
the debt.  Looking at the particular facts in this case it is 
apparent to the Board that the appellant was not actually 
aware of the income changes reporting requirements detailed 
to him in the RO's initial award letter of November 1995 and 
its notice of amended award letter of July 1996.  As detailed 
above, the appellant was hospitalized for a serious medical 
condition in May 1995 and shortly thereafter, he was placed 
in a nursing home for long-term treatment and care.  The 
award letters were mailed to his home address despite these 
facts which were known to the RO when the letters were 
mailed.  Although the appellant's spouse undoubtedly received 
these letters, she did not in fact have the legal obligation 
to report income changes.  Only the appellant did in this 
case.  The RO's failure to process her request filed in July 
1995 to have her appointed custodian of his VA benefits was 
no fault of the appellant's; he alone retained the reporting 
obligation duties, but it is clear from the state of his 
health and life-change (moving into the nursing home in July 
1995), he could not reasonably comply therewith.  Given the 
unique circumstances that arose in this case regarding the 
creation of the overpayment, especially its timing, the Board 
concludes that in balancing the faults, the VA bears a 
greater degree of responsibility.

In view of the above, the Board concludes that it was unfair 
to require the appellant to repay this debt.  In fairness to 
the appellant, the facts of this case require the government 
to exercise forbearance.  Accordingly, waiver of the 
overpayment in the amount of $3,523 is in order, based on the 
standard of equity and good conscience.  38 C.F.R. §§ 1.963, 
1.965(a).


ORDER

Waiver of recovery of the pension overpayment in the 
calculated amount of $3,523 is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

